          Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 1 of 19


 1
     BAKER BOTTS LLP
 2   G. Hopkins Guy, III (124811) hop.guy@bakerbotts.com
     Amy K. Liang (291910) amy.liang@bakerbotts.com
 3   Tina Jing Yang (304870) tina.yang@bakerbotts.com
     1001 Page Mill Road
 4   Building One, Suite 200
     Palo Alto, California 94304
 5   Telephone: (650) 739-7500
     Facsimile: (650) 739-7699
 6
     Michael Hawes (Pro Hac Vice) michael.hawes@bakerbotts.com
 7   Scott Partridge (Pro Hac Vice) scott.partridge@bakerbotts.com
     Ali Dhanani (Pro Hac Vice) ali.dhanani@bakerbotts.com
 8   One Shell Plaza
     910 Louisiana Street
 9   Houston, Texas 77002
     Telephone: (713) 229-1750
10   Facsimile: (713) 229-7750

11   David M. Genender (Pro Hac Vice) david.genender@bakerbotts.com
     2001 Ross Avenue, Suite 700
12   Dallas, Texas 75201
     Telephone: (214) 953-6500
13
     COBLENTZ PATCH DUFFY & BASS LLP
14   Lawrence J. Siskind (85628) lsiskind@coblentzlaw.com
     One Embarcadero Center, Suite 3000
15   San Francisco, CA 94104
     Telephone: (415) 391-4800
16   Facsimile: (415) 989-1663

17   Attorneys for Defendant
     TOSHIBA CORPORATION
18
                                 UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                       SAN JOSE DIVISION
20
     TESSERA, INC.,                                  Case No. 5:15-cv-02543-BLF
21
             Plaintiff,                              DEFENDANT TOSHIBA CORP.’S
22                                                   NOTICE OF MOTION AND
     v.                                              MEMORANDUM OF POINTS AND
23                                                   AUTHORITIES IN SUPPORT OF
     TOSHIBA CORPORATION,                            TOSHIBA’S RE-FILED SECOND
24                                                   MOTION FOR SUMMARY JUDGMENT
             Defendants.
25                                                   DATE: August 8, 2019
                                                     TIME: 9:00 A.M
26                                                   COURTROOM: 3 - 5th Floor
                                                     Hon. Beth Labson Freeman
27

28
                                                     REDACTED VERSION

     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY                          CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
             Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 2 of 19



 1

 2                                             TABLE OF CONTENTS

 3
     I.         INTRODUCTION AND SUMMARY OF THE ARGUMENT ............................................................ 1
 4
     II.        LEGAL STANDARDS ............................................................................................................. 2
 5
     III.       ARGUMENT AND ANALYSIS ................................................................................................. 3
 6
            A. Toshiba Owes No Royalties Under the TCC License (Tessera’s Counts I and II)............. 3
 7
               i.    Tessera Did Not Serve Infringement Contentions or Identify Patents Under PLRs..... 3
 8
               ii. California Statute of Limitations Bars Claims for Royalties Accrued
 9                 Before May 2011 .......................................................................................................... 5

10          B. Tessera’s Audits Cannot and Did Not Create Independent Obligations
               Beyond the Patent Infringement-Based Obligations of the TCC License
11             (Tessera’s Counts I and II, Toshiba’s Count II, ¶23).......................................................... 6

12             i.    Audits Cannot Create Non-Contractual Royalty Obligations ....................................... 7

13             ii. “Final” Audit Findings Can Be Challenged in Court Under the Dispute
                   Resolution Provision in the Governing Law Clause of the TCC License .................... 8
14
               iii. Tessera’s Claims for Amounts Reported in KPMG’s 2011 Report
15                  are Time-Barred .......................................................................................................... 10

16             iv. Tessera’s Claims for Any Amounts Accrued Prior to May 2011
                   are Time-Barred .......................................................................................................... 10
17
               v.    2015 KPMG Report Was Not an Audit Under the TCC License
18                   or Industry Standards .................................................................................................. 11

19             vi. Toshiba Provided All Records as Required Under the Financial Audit Clause ......... 12

20          C. Toshiba’s February 2016 Termination was Effective Because Tessera Failed to Prove
               Toshiba’s Use of the Relevant Tessera Patents (Toshiba’s Count III) ............................. 13
21
               i.    Tessera Patents Licensed Under the TCC License Consist of Those
22                   “Issued Patents Set Forth in Attachment A” of the 1999 TCC License ..................... 14

23             ii. Tessera Failed to Carry Its Burden to Show Infringement Against
                   Toshiba’s Declaratory Judgment Claim...................................................................... 14
24
     IV.        CONCLUSION...................................................................................................................... 15
25

26

27

28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY                         -i-                                      CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
           Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 3 of 19


                                                    TABLE OF AUTHORITIES
 1

 2                                                                                                                                   Page(s)

 3   CASES

 4   Anderson v. Liberty Lobby, Inc.,
        477 U.S. 242 (1986) ...................................................................................................................2
 5
     Blonder–Tongue Laboratories, Inc. v. University of Ill. Foundation,
 6      402 U.S. 313 (1971) ...................................................................................................................2
 7   Celotex Corp. v. Catrett,
 8      477 U.S. 317 (1986) ...................................................................................................................2

 9   City of Pomona v. SQM N. Am. Corp.,
         750 F.3d 1036 (9th Cir. 2014) ...................................................................................................2
10
     Finisar Corp. v. Nistica, Inc.,
11      Case No. 12-cv-03345-BLF, Dkt. 367 (N.D. Cal. Dec. 1, 2015) ..............................................5
12   Gabriel Tech. Corp. v. Qualcomm Inc.,
13      857 F. Supp. 2d 997 (S.D. Cal. 2012) ........................................................................................6

14   Gilkyson v. Disney Enterprises, Inc.,
         244 Cal.App.4th 1336 (2016) ....................................................................................................6
15
     Medtronic, Inc. v. Mirowski Family Ventures, LLC,
16     134 S. Ct. 843 (2014) .......................................................................................................2, 3, 14
17   Perez-Encinas v. AmerUs Life Ins. Co.,
        468 F. Supp. 2d 1127 (N.D. Cal. 2006) .....................................................................................6
18

19   Tessera v. UTAC,
        No. 5:10-cv-04435-EJD (N.D. Cal. 2012), Dkt. Nos. 241, 384, 425 ........................................4
20
     OTHER AUTHORITIES
21
     Federal Rule of Civil Procedure 56 .............................................................................................1, 2
22
     Local Rules 3-1 and 3-2 ...................................................................................................................1
23

24

25

26

27

28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY                       - ii -                                   CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
            Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 4 of 19


                                 NOTICE OF MOTION AND MOTION
 1
              TO ALL PARTIES AND THEIR COUNSEL OF RECORD: TAKE NOTICE that on
 2
     August 8, 2019 at 9:00 a.m. in the United States District Court for the Northern District of
 3
     California, 280 South 1st Street, San Jose, California, 95113, Toshiba Corporation (“Toshiba”)
 4
     will and hereby does move for an order granting summary judgment as set forth below.
 5
              Toshiba moves pursuant to Federal Rule of Civil Procedure 56 for Summary Judgment
 6
     in its favor on: Tessera’s Count I (Breach of Contract) regarding royalty obligations, the audit
 7
     provision, and Toshiba’s termination under the TCC License Agreement (“TCC License”) (Ex.
 8
     1); Tessera’s Count II (Breach of Implied Covenant of Good Faith and Fair Dealing) regarding
 9
     the same issues; Toshiba’s Count II, ¶ 23 (Declaratory Judgment on Audit) regarding dispute
10
     resolution of financial audits; and Toshiba’s Count III (Declaratory Judgment on Termination)
11
     regarding Toshiba’s termination upon non-use of the relevant Tessera Patents licensed under the
12
     TCC License. Dkt. 87 at 3-4; Dkt. 90-1 at 17-18.
13
                         MEMORANDUM OF POINTS AND AUTHORITIES
14
       I.     Introduction and Summary of the Argument
15
              This entire case is based on the TCC License, which the Court ruled is a patent
16
     “infringement-based license requiring payment of royalties only if Toshiba practices the claims
17
     of the unexpired, valid, and enforceable licensed patents.” Dkt. 241 at 21 (emphasis added). The
18
     Supreme Court has held that licensors like Tessera bear the burden of proof to show
19
     infringement. This Court gave Tessera until December 2, 2016 to “identify any asserted patents
20
     and provide disclosures pursuant to Patent Local Rules 3-1 and 3-2.” Dkt. 253 at 2.
21
              Tessera did not identify any asserted patents by December 2, 2016. Tessera did not
22
     identify any patent claims it is asserting in this case against any accused products or provide any
23
     patent infringement contentions or patent disclosures under the Patent Local Rules (“PLRs”).
24
     See Decl. of A. Liang at ¶ 3; Ex. 2 at 170:4-21. Every count listed above—every count on which
25
     Toshiba moves for summary judgment—is rooted in the patent infringement-based TCC License
26
     and should be granted in light of Tessera’s failure to identify and support any claim of
27
     infringement.
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY    -1-                          CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
            Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 5 of 19



 1    II.     Legal Standards
 2            Summary judgment is appropriate when “there is no genuine dispute as to any material
 3   fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also
 4   Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of
 5   proving that no genuine issue of material fact exists and the court must view the evidence in the
 6   light most favorable to the non-movant. City of Pomona v. SQM N. Am. Corp., 750 F.3d 1036,
 7   1049-50 (9th Cir. 2014). However, the mere existence of some evidence in support of the
 8   nonmoving party will not be sufficient for denial of a motion for summary judgment; there must
 9   be enough evidence to enable a jury reasonably to find for the nonmoving party on that issue.
10   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).
11            “Must the patentee prove infringement or must the licensee prove noninfringement?”
12   Medtronic, Inc. v. Mirowski Family Ventures, LLC, 134 S. Ct. 843, 849 (2014). The Supreme
13   Court unanimously held that under a patent license agreement, “the burden of persuasion is
14   with the patentee, just as it would be had the patentee brought an infringement suit.” Id.
15   (emphasis added). The Supreme Court found that legal logic, practical considerations, and
16   public interest all support the conclusion that the burden of proof remains with the patentee. Id.
17   at 849-52. For instance,
18

19
20

21   Id. at 850. A licensee’s declaratory judgment claim does not shift the patentee’s burden of

22   proving infringement. Id. “[W]hen a licensee seeks a declaratory judgment against a patentee

23   to establish that there is no infringement, the burden of proving infringement remains with the

24   patentee.” Medtronic, 134 S. Ct. at 846 (emphasis added). If the licensor cannot show

25   infringement, then the licensee does not owe royalties because “[a] patentee ‘should not be. . .

26   allowed to exact royalties for the use of an idea. . . that is beyond the scope of the patent

27   monopoly granted.’” Id. at 851–52 (2014) (citing Blonder–Tongue Laboratories, Inc. v.

28   University of Ill. Foundation, 402 U.S. 313, 349–350 (1971)).
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -2-                           CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
            Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 6 of 19



 1   III.     Argument and Analysis
 2            Tessera’s Counts I and II must fail. The Court should grant summary judgment in favor
 3   of Toshiba on Tessera’s Counts I and II because:
 4            (1) No royalties are owed because Tessera has not properly alleged patent
              coverage.
 5
              (2) The audits that Tessera commissioned cannot support a claim for damages
 6            because no infringement analysis was done to support them and no proper
              infringement analysis has been offered now. The numbers reported by those
 7            audits were not royalty calculations at all—they were estimates based on the
 8            wrong contract interpretation.

 9            (3) The term “final” in the Financial Audit provision of the Agreement does not
              create an independent and non-challengeable obligation to pay. The dispute
10            resolution provision in the Governing Law clause says “any disputes,
              controversies, claims or difference which may arise from, under, out of or in
11            connection with this Agreement” can be litigated if the parties cannot mutually
              agree on a resolution. Ex. 1 at XVI.A (emphasis added).
12
              (4) Tessera has not alleged that Toshiba used any patents at the time that Toshiba
13            terminated the TCC License. Thus, Toshiba’s termination upon non-use was
              effective immediately upon Tessera’s receipt of the termination letter.
14            Additionally, all of the licensed Tessera Patents expired so the TCC License
              expired.
15
     For reasons (3) and (4), the Court should also grant declaratory judgment in favor of Toshiba on
16
     and Toshiba’s Count II, ¶23 (Dispute Resolution of Audit) and Count III (Termination).
17
         A. Toshiba Owes No Royalties Under the TCC License (Tessera’s Counts I and II)
18
              i.     Tessera Did Not Serve Infringement Contentions or Identify Patents Under
19                   PLRs
20            Tessera has identified no asserted patents or asserted patent claims under the PLRs.

21   Tessera has identified no accused products by name or model number under the PLRs. Tessera

22   has the burden of proving infringement under the infringement-based TCC License. Medtronic,

23   134 S. Ct. 849-850. Tessera has not even attempted to carry that burden. Unless and until

24   Tessera proves infringement, no royalties are due under the TCC License. Dkt. 241 at 21 (“the

25   TCC License Agreement is an infringement-based license requiring payment of royalties only if

26   Toshiba practices the claims of the unexpired, valid, and enforceable licensed patents.”); Ex. 1

27   at III.B (“licensee shall pay running royalties for the license granted in Paragraph II.A. . . for

28   TCCs made by Licensee hereunder”), at II.A (“grants Licensee a. . . limited license to the

     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -3-                           CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
          Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 7 of 19



 1   Tessera Patents to package and/or assemble ICs in to TCCs and use or sell such TCCs”), at I.A
 2   (“‘TCC’. . . is the subject matter of certain Tessera Patents licensed hereunder.”). It is notable
 3   that in Tessera, Inc. v. UTAC (Taiwan) Corp., after (as this Court noted) “[t]his very issue [of
 4   contract interpretation] was addressed and decided,” (Dkt. 241 at 11), Tessera identified and
 5   asserted seven U.S. patents and five foreign patents against UTAC, and the parties followed the
 6   PLRs until the case settled. See Tessera v. UTAC, No. 5:10-cv-04435-EJD (N.D. Cal. 2012),
 7   Dkt. 384 (claim construction order), 425 (dismissal order). In this case, Tessera chose not to
 8   identify or disclose any asserted patent claims or infringement contentions under the Patent
 9   Local Rules.
10           As explained in Toshiba’s first summary judgment motion on contract interpretation,
11   when the parties signed the 2002 First Amendment to the TCC License,
12                                                    . Dkt. 143, 139-23–139-29. At that time,
13   Toshiba
14                                                                    . Dkt. 139-4 at 5-7. The parties
15   agreed that
16

17                         , and Tessera has never shown infringement by those products thereafter.
18   Furthermore, Tessera has never shown infringement for anything beyond those agreed-upon and
19   paid-upon products.
20           With no patent claims asserted, no infringement theories disclosed, and no accused
21   products disclosed by the deadline in this case, Tessera cannot meet its burden to prove
22   infringement under the TCC License. Tessera therefore cannot prove Toshiba owes any royalties
23   beyond those Toshiba already paid. For this reason, summary judgment is proper as to Tessera’s
24   Count I (First Cause of Action), which alleges that Toshiba has breached its contract with
25   Tessera by failing to “report and pay royalties” allegedly due to Tessera. Dkt. 87 at ¶ 17.
26   Likewise, as to Tessera’s Count II (Second Cause of Action), which alleges that Toshiba
27   breached the implied warranty of good faith and fair dealing by failing to pay royalties it
28   contested and amounts reported in audits which had no patent infringement basis. No such
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY    -4-                           CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
          Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 8 of 19



 1   breach of good faith could have occurred if no royalties were due in the first instance.
 2   Furthermore, Toshiba did pay in good faith on non-disputed products for 11 years and continued
 3   to pay in good faith for another three years during the parties’ dispute resolution discussions.
 4           As this Court may recall, following the Court’s early summary judgment order that the
 5   TCC License is a patent infringement-based license, Judge Cousins instated the PLRs to
 6   establish a structure for further discovery. Dkt. 243. Although the Court offered a later trial date
 7   to Tessera to accommodate such discovery, Tessera insisted on keeping the June 2017 trial date
 8   and told the Court it would proceed without asserting infringement contentions. Dkt. 249 at 2.
 9   This Court then gave Tessera a firm deadline of December 2, 2016 to identify asserted patents
10   and provide infringement contention disclosures. Dkt. 253 at 2. The Court said at that time that
11   should Tessera decide to disclose patent infringement contentions, the remaining Patent Local
12   Rules would be triggered. Id. Tessera chose to not assert any patents.
13           Forty-nine days later, and with no notice to Toshiba, Tessera served approximately 150
14   pages of expert reports that discuss and rely on infringement theories (or pseudo-infringement
15   analysis). See Dkt. 296-1 (Tessera’s Expert Report of Dr. Bravman); Dkt. 296-2 (Tessera’s Expert
16   Report of Jeffrey Kinrich). Toshiba will move to strike these improper, irrelevant, and prejudicial
17   opinions in a separate motion on the basis that (i) they introduce patents, claims, theories, and
18   products not specifically, indeed not at all, identified in Tessera’s infringement contentions, and (ii)
19   their discussions of Tessera’s product definition theory of the case are improper and highly
20   prejudicial. See Dkt. 284 (citing Finisar Corp. v. Nistica, Inc., Case No. 12-cv-03345-BLF, Dkt.
21   367 at 14 (N.D. Cal. Dec. 1, 2015)). As Toshiba will explain in more detail in its motion to strike,
22   those expert opinions should not be admitted into evidence in this case.
23           ii.     California Statute of Limitations Bars Claims for Royalties Accrued Before
                     May 2011
24
             Tessera filed the complaint in this case on May 12, 2015. Dkt. 1-1. The TCC License is
25
     governed by California law, and California’s statute of limitations for breach of written contract
26
     is four years. Ex. 1 at XVI.A; Cal. Cod. Civ. Proc. § 337. “Generally, a cause of action for
27
     breach of contract ‘accrues at the time of the breach’ and the statute begins to run ‘regardless of
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY      -5-                           CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
          Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 9 of 19



 1   whether any damage is apparent or whether the injured party is aware of their right to sue.’”
 2   Gabriel Tech. Corp. v. Qualcomm Inc., 857 F. Supp. 2d 997, 1010 (S.D. Cal. 2012) (quoting
 3   Perez-Encinas v. AmerUs Life Ins. Co., 468 F. Supp. 2d 1127, 1134 (N.D. Cal. 2006)). An
 4   “obligation to pay periodic royalties renders each breach of that obligation separately
 5   actionable,” and thus breaches which occurred prior to the limitations period are “undoubtedly
 6   time-barred.” Gilkyson v. Disney Enterprises, Inc., 244 Cal.App.4th 1336, 1343, 1345-46
 7   (2016). Any breach of contract claims that accrued prior to May 2011 are thus time-barred by
 8   California law. Tessera cannot claim royalty damages for any infringement that occurred prior
 9   to May 2011, and as a corollary, on any patents that expired prior to May 2011
10

11       B. Tessera’s Audits Cannot and Did Not Create Independent Obligations Beyond the
            Patent Infringement-Based Obligations of the TCC License (Tessera’s Counts I and
12          II, Toshiba’s Count II, ¶23)

13           Tessera claims that even though there is no infringement-based royalty basis for

14   damages, Toshiba must still pay a total of close to $100 million that Tessera’s hired auditors

15   from KPMG reported in a 2011 Report (which related to Q1 2005 through Q2 2009) and a 2015

16   Report (which related to Q3 2009 through Q4 2014). Dkt. 268-4 at 24:18-26:14; Dkt. 152-9 at

17   10:14-28. Toshiba disputes whether these were audits at all, but for the sake of simplicity here,

18   will refer to the work conducted and the reports issued as “audits” in this motion.

19           The parties resolved all issues relating to               through June 30, 2009 by

20   settlement and release. Ex. 4. Only two issues remained after that settlement from the 2009

21   audit—whether Toshiba should pay on                                         and whether Toshiba

22   should pay                                                                            under the

23   TCC License. It is undisputed that the auditors never performed patent infringement analysis

24   regarding                  or any products for that matter, in the 2009 audit or the 2015 audit and

25   never considered patent infringement coverage in determining which products to include in their

26   reports. Ex. 5 at 50:6-15, 135:2-11, 136:4-11, 136:18-138:17, 189:14-22, 217:5-8, 225:6-24,

27   276:3-8; Ex. 6 at 114:4-13. It is also undisputed that the 2015 audit was conducted during this

28   litigation, and that Toshiba objected to Tessera’s and KPMG’s attempt to audit Toshiba because

     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -6-                         CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 10 of 19



 1   the parties were in the midst of litigation. See Ex. 7 at TOSH 00023167; Ex. 9 at TOSH
 2   00023203; Ex. 10 at TOSH00028468–69. (Toshiba also objected that KPMG was not an
 3   independent auditor as required by the TCC License. See Ex. 8 at TOSH 00023198; Ex. 11 at
 4   TOSH 00028546.)
 5           i.        Audits Cannot Create Non-Contractual Royalty Obligations

 6           Tessera’s “audit” claims fail for the same reasons that its royalty breach claims fail. An

 7   audit cannot give rise to independent liability if the underlying license does not require payment

 8   of royalty. The Financial Audit provision of the TCC License clearly states that the examination

 9   and audit are to determine “fees payable under this Agreement” and describes the amounts as

10   “royalties due and owing to Tessera”—not a separate payment obligation. Ex. 1 at XI.A.

11   KPMG’s audit reports also call KPMG’s reported numbers “royalties due,” “royalty

12   underreporting,” and “unreported royalties.” Ex. 12 at TSRA-1734, 1737; Ex. 13 at TSRA-1785.

13   Tessera forfeited its right to claim that any royalties are due when it identified no patents and

14   disclosed no patent infringement contentions.

15           Additionally, it is undisputed that the KPMG auditors never performed any patent

16   infringement analysis and never even considered patent claim scope or patent infringement in

17   their work. Ex. 5 at 50:6-15, 135:2-11, 136:4-11, 136:18-138:17, 189:14-22, 217:5-8, 225:6-24,

18   276:3-8; Ex. 6 at 114:4-13. When KPMG first mentioned that it would apply royalties to

19                , Toshiba objected that    were not covered under the TCC License. Ex. 14 at

20   TOSH 00022799. Toshiba never agreed that               infringed any of the licensed patents.

21   Without Toshiba’s agreement or any patent infringement-basis, KPMG was wrong to assume

22   and then conclude that                  were royalty-bearing.

23           Tessera’s failure to assert infringement under the PLRs means that the audit claim must

24   fail as unsupported. KPMG’s admitted failure to demonstrate or even consider infringement

25   also means the audit claim must fail. In particular, neither Tessera nor KPMG has shown any

26   basis for applying royalties to                under the infringement-based TCC License. The

27   numbers listed in KPMG’s reports plainly have nothing to do with royalties owed, due, or

28   underpaid based on patent infringement. Tessera cannot salvage its so-called “audits” without

     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -7-                          CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 11 of 19



 1   complying with the Court’s requirement to identify patents and claims and disclose and prove
 2   patent infringement. Summary judgment must be granted because KPMG did not perform a
 3   reasonable royalty review in either audit, because KPMG never determined infringement before
 4   assessing amounts due under the TCC License, and because to this day neither KPMG nor
 5   Tessera has made a requisite showing of infringement to prove that royalties are owed.
 6           Furthermore, to interpret the Financial Audit provision as creating a liability for Toshiba
 7   to pay where Toshiba received no patent license consideration in return is to render it a legal
 8   nullity. It is Contracts 101 that a contract is not enforceable unless there is an exchange of
 9   consideration. The bargained-for exchange of consideration in the TCC License is plainly laid
10   out: “licensee shall pay running royalties for the license granted in Paragraph II.A. . . for TCCs
11   made by Licensee hereunder” (Ex. 1 at III.B), and in exchange Paragraph II.A “grants Licensee
12   . . . a limited license to the Tessera Patents to package and/or assemble ICs in to TCCs and use
13   or sell such TCCs” (Ex. 1 at II.A). The Financial Audit provision merely permitted Tessera to
14   hire an independent CPA as an auditor to examine the accuracy of Toshiba’s payments made
15   under Paragraph III.B. Ex. 1 at XI.A. CPA auditors review financial records; they are not
16   patent attorneys, judges, or arbitrators. Merely because KPMG wrote down a number and
17   Tessera called it “final” did not create a royalty obligation where one would not otherwise exist.
18           ii.     “Final” Audit Findings Can Be Challenged in Court Under the Dispute
                     Resolution Provision in the Governing Law Clause of the TCC License
19
             Tessera attempts to side-step the patent infringement requirement under the TCC
20
     License by claiming that because the agreement says “[t]he results of such audit shall be final,”
21
     the audit report cannot now be disputed, challenged or appealed 30 days after they are issued
22
     regardless of whether the auditors applied the right license scope and interpretation. The issued
23
     report would be final for the auditor and the audited period, but nothing in XI.A supports a
24
     complete waiver of any and all challenges in any forum. Toshiba is certainly allowed to
25
     challenge the audits in court. A contrary interpretation which precluded all challenges despite
26
     the auditor’s serious error, failure to follow the Agreement, lack of basis for its conclusions, or
27
     fraud would be absurd.
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -8-                          CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 12 of 19



 1           Indeed, the language of the dispute resolution provision in the Governing Law clause of
 2   the TCC License broadly covers “any disputes, controversies, claims or difference which may
 3   arise from, under, out of or in connection with this Agreement.” Ex. 1 at XVI.A (emphasis
 4   added). The dispute resolution provision does not exclude a dispute regarding an audit, nor does
 5   the Financial Audit provision say that “final” means unchallengeable, non-appealable, or
 6   beyond the “any disputes, controversies, claims or difference” language of the Governing Law
 7   clause. Ex. 1 at XI.A. Furthermore, the Governing Law clause explicitly says that “[i]f such
 8   disputes, controversies, claims, or differences cannot be settled between the parties, any
 9   litigation between the parties relating to this Agreement shall take place in San Jose,
10   California.” Ex. 1 at XVI.A. Clearly, any audit dispute may be taken to court.
11           Indeed, the course of dealing between Tessera and Toshiba demonstrates that neither
12   party considered the audits unchallengeable or non-appealable. After the 2011 Report issued,
13

14

15

16

17

18

19
20

21

22

23   in accordance with the dispute resolution provision of the TCC License. Ex. 1 at XVI.A (“Both
24   parities [sic] shall use their best efforts to resolve by mutual agreement any disputes,
25   controversies, claims or difference [sic] which may arise from, under, out of, or in connection
26   with this Agreement.”). When the dispute could not be settled, this litigation was filed, also in
27   accordance with the dispute resolution provision of the TCC License. Ex. 1 at XVI.A (“If such
28   disputes, controversies, claims, or differences cannot be settled between the parties, any
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     -9-                          CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 13 of 19



 1   litigation between the parties relating to this Agreement shall take place in San Jose,
 2   California.”). All of the above indicate that neither party interpreted the word “final” in the
 3   Financial Audit provision to be akin to a final and binding arbitration clause. As the dispute
 4   resolution provision explicitly states, “any disputes, controversies, claims or difference which
 5   may arise from, under, out of, or in connection with this Agreement” can be litigated. Id.
 6             Toshiba can certainly challenge the findings of the KPMG audits in this litigation as
 7   provided in the dispute resolution provision of the TCC License, and Toshiba’s Count II, ¶ 23
 8   should be granted. In the absence of any infringement assertions to support the KPMG audits,
 9   summary judgment should be granted as to Tessera’s Counts I and II regarding the audits.
10             iii.    Tessera’s Claims for Amounts Reported in KPMG’s 2011 Report are Time-
                       Barred
11
               Tessera’s claims for any amounts reported in the 2011 Report are time-barred as Tessera
12
     was aware of the precise amount of the audit results more than four years before it filed this
13
     case.
14
                                                                                     Ex. 18. This initial
15
     report put Tessera on notice regarding the full audit report amounts. KPMG then issued a
16
     “final” version of the report to Tessera on May 17, 2011. Ex. 12.
17

18
         . Compare Ex. 12 at TSRA-1733 to Ex. 18 at KPMG-414.
19
20
                                                  Tessera filed this case in May 2015, more than four
21
     years after it received notice of the 2011 Report amounts. Dkt. 1-1. Tessera’s claims based on
22
     the 2011 Report are time-barred under Cal. Cod. Civ. Proc. § 337.
23
               iv.     Tessera’s Claims for Any Amounts Accrued Prior to May 2011 are Time-
24                     Barred
               Similarly, Tessera’s claims on any amounts accrued and issues that occurred prior to May
25
     2011 are also time-barred. The alleged underpayments reported in KPMG’s 2011 Report are all
26
     time-barred. The 2011 Report
27
             . Tessera received quarterly royalty reports from Toshiba for those periods, and royalties for
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY      - 10 -                        CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
            Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 14 of 19



 1   those periods accrued before May 2011. Pre-May 2011 alleged underpayments reported in
 2   KPMG’s 2015 report are time-barred as they accrued more than four years before Tessera filed
 3   this lawsuit.
 4            Tessera’s claims for                   are also time-barred. Every royalty report received
 5   since 1999 clearly showed the amount of royalties due without any                                .
 6   See, e.g., Dkt. Nos. 159-5 (compilation of sample royalty reports from 1999–2002), 159-10
 7   (compilation of sample royalty reports from 2002–2009). Tessera’s 30(b)(6) witness admitted
 8   that                    “can be reflected in the royalty rate column” on the royalty report form.
 9   Ex. 2 at 138:1–19. And
10             . See, e.g., Ex. 19; Ex. 20; Ex. 21; Ex. 21; Ex. 23. Thus, Tessera was on notice of a
11   claim                                             upon the receipt of each royalty report since
12   2002, and California’s statute of limitations was triggered upon receipt of each report.
13            Furthermore, as
14                         , there must be some underlying basis for                                   As
15   stated above, all claims for obligations that accrued before May 2011 are barred. Thus, any
16                                          accrued before May 2011 and are also time-barred.
17            Also, again because                                                       , until and unless
18   Tessera proves patent infringement-basis for royalties it claims are owed, no
19                 to those alleged underpayments.
20            Toshiba did not owe royalties beyond those it already paid
21

22                                      more than four years before Tessera filed this lawsuit.
23            v.      2015 KPMG Report Was Not an Audit Under the TCC License or Industry
                      Standards
24
              KPMG’s work in 2015 and the 2015 Report itself was not an “audit” as defined by the
25
     TCC License or by industry standards. (Again, Toshiba refers to it as an audit for simplicity’s
26
     sake only.) The Financial Audit provision under the “Reasonable Audit” section of the TCC
27
     License authorizes an audit of “all records of Licensee.” Ex. 1 at XI.A. It is undisputed that
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY     - 11 -                        CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 15 of 19



 1   KPMG did not examine, audit, or have access to Toshiba’s actual records. Ex. 7; Ex. 9; Ex. 10;
 2   Ex. 11; Ex. 13 at TSRA-1784. Toshiba did not permit KPMG to review any of Toshiba’s records
 3   for the 2015 audit because the parties and the relevant disputes were already in litigation. See
 4   Ex. 7; Ex. 9. Toshiba also objected to the lack of independence of the KPMG auditors. See Ex.
 5   8 at TOSH 00023198; Ex. 11 at TOSH 00028546–47. KPMG conducted no patent infringement
 6   analysis of whether any Toshiba product practiced the claims of any unexpired Tessera patent
 7   during the audit period. Ex. 5 at 50:6-15, 135:2-11, 136:4-11, 136:18-138:17, 189:14-22, 217:5-
 8   8, 225:6-24, 276:3-8; Ex. 6 at 114:4-13. KPMG did not use actual Toshiba records or data, but
 9   rather made estimates based on
10   “opinions                                      and should not be construed as statements of fact.”
11   See, e.g., Ex. 24 at KPMG-3108, KPMG-3144, KPMG-3148, KPMG-3169, KPMG-3182,
12   KPMG-3236, KPMG-3271.
13           KPMG’s alleged audit performed in 2015 and the 2015 Report do not meet the definition
14   of “audit. . . of all records of Licensee” under the TCC License. KPMG’s alleged audit
15   performed in 2015 and the 2015 Report do not meet any industry understanding of an audit, as
16   audits must be based on actual records and data.
17           vi.     Toshiba Provided All Records as Required Under the Financial Audit Clause

18           To the extent Tessera asserts a claim for noncooperation with any attempted audit, these

19   claims are time-barred, Tessera has no evidence that Toshiba did not comply with the TCC

20   License, and Tessera has no proof that it was damaged by any alleged failure to cooperate.

21           First, any claims for noncooperation related to the 2011 audit have lapsed under the

22   statute of limitations. KPMG had completed the audit by the time it sent t

23          to Tessera, which alleged Toshiba had failed to cooperate. Ex. 18 at KPMG-413.

24           In addition, the TCC License gives Tessera the right to examine and audit “all records of

25   Licensee that may contain information bearing upon the amount of fees payable under this

26   Agreement.” Ex. 1 at XI.A. As to the                                     KPMG audited Toshiba,

27   prepared its report and agreed that the underpayment amount they reported was wrong. Tessera

28   and Toshiba settled on the corrected amount for                                       between the

     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY    - 12 -                        CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 16 of 19



 1   parties, which clearly states that “
 2                                                                                    ” Ex. 4 at TOSH
 3   783. Tessera has thus, at a minimum, released any claims with respect to
 4                           including any claims regarding failure to cooperate,
 5                                    Ex. 12 at TSRA-1731-32. As for                      after fifteen
 6   months of discovery in this case including extensive production of technical documents for
 7                   and with discovery now closed, Tessera has not made a proper disclosure or
 8   allegation that Toshiba’s                 infringed under the PLRs. Tessera has made no
 9   predicate showing that any royalties were due at all. Thus, Tessera has made no showing that
10   any of Toshiba’s records contained information bearing upon royalties due. Indeed, because it
11   has now been established that no royalties were due under the patent infringement-based TCC
12   License                                for which Toshiba already paid and gave records,
13   including royalty reports), Tessera had no right to examine or audit through the CPA firm any of
14   Toshiba’s other records. Additionally, as KPMG never identified a product that practiced a
15   claim of a licensed patent, Tessera cannot legitimately complain that Toshiba did not cooperate
16   with the auditors. The auditors did not have carte blanche to inspect every Toshiba record. The
17   auditors were limited to inspect records relevant to royalty-bearing products. The auditors never
18   addressed the first requirement of patent infringement coverage.
19           Tessera also has no evidence of any damages from such claim, as Tessera cannot establish
20   that any such audit would have resulted in royalties being due (because Tessera has alleged no
21   patent infringement-basis to claim that Toshiba owes royalties under the TCC License). Tessera
22   chose to give up on showing patent infringement-based royalties and thus chose to give up on
23   claims that it was harmed by any alleged failure to cooperate with the audits.
24       C. Toshiba’s February 2016 Termination was Effective Because Tessera Failed to
            Prove Toshiba’s Use of the Relevant Tessera Patents (Toshiba’s Count III)
25
             In light of Tessera’s failure to assert any use or infringement of any Tessera patent after
26
     this Court’s November 2016 summary judgment order, Toshiba renews its motion for summary
27
     judgment on termination on these new affirmative grounds. Absent any assertion of use or
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY    - 13 -                         CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 17 of 19



 1   infringement, Toshiba was entitled to terminate the license for non-use of the relevant Tessera
 2   Patents, regardless of the meaning of the phrase “relevant” Tessera Patents.
 3           i.         Tessera Patents Licensed Under the TCC License Consist of Those “Issued
                        Patents Set Forth in Attachment A” of the 1999 TCC License
 4
             The term Tessera Patents is defined to be the “issued Patents set forth in Attachment A”
 5
     as of April 1, 1999. The TCC License expressly called for Attachment A to “be amended from
 6
     time to time” to include any additional issued Tessera Patents that the parties agreed would be
 7
     part of the license. Ex. 1 at I.D. The TCC License is fully integrated and any amendment “must
 8
     be in writing, dated and signed by both parties hereto.” Ex. 1 at XVI.I. There was no such
 9
     amendment adding patents to Attachment A of the TCC License.
10

11

12
                   Tessera does not dispute this last fact. Ex. 25 at 17:22-18:4; Ex. 2 at 32:1-13, 37:3-21;
13
     Ex. 26; Ex. 27. Thus, the Tessera Patents licensed under the TCC License are those             issued
14
     patents in the 1999 Attachment A. Ex.1 at TOSH 811-813.
15
             ii.        Tessera Failed to Carry Its Burden to Show Infringement Against Toshiba’s
16                      Declaratory Judgment Claim
             The Court previously found that Toshiba has the unilateral right to terminate upon non-
17
     use. Dkt. 241 at 20. The burden of showing use lies with Tessera. See Medtronic, Inc. 134 S.
18
     Ct. 843. Justice Breyer’s unanimous decision held that, when a licensee seeks a declaratory
19
     judgment against a patentee to establish that there is no infringement, the burden of proving
20
     infringement remains with the patentee. Id. at 849–50. The present request for declaratory
21
     judgment for termination based on “non-use” is no different.
22
             “[R]elevant Tessera Patents licensed hereunder” cannot include patents not licensed
23
     under the TCC License. Regardless of which patents are the “relevant Tessera Patents” of the
24
     Termination Clause, the fact that Tessera has not asserted any patents is sufficient to preclude
25
     any further argument that Toshiba is using patents or was using patents in February 2016.
26
     Toshiba asserts by its declaratory judgment claim that it was not using any of the relevant
27
     Tessera Patents, and Tessera has failed to carry its burden to prove Toshiba was using patents
28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY       - 14 -                        CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
            Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 18 of 19



 1   when Tessera received the February 2016 termination letter. Because Tessera has failed to
 2   make the predicate allegation of patent use against Toshiba’s declaratory judgment claim,
 3   Toshiba respectfully asks the Court to grant judgment that Toshiba was entitled to terminate the
 4   TCC License at any time after September 24, 2010 and did terminate on February 16, 2016 when
 5   Tessera received the termination letter. Additionally, because the last to expire of the     licensed
 6   Tessera Patents expired on September 6, 2016, the TCC License expired on September 6, 2016.
 7   See Decl. of A. Liang at ¶ 5. Should the Court decide not to grant declaratory judgment that the
 8   February 2016 letter terminated the TCC License, Toshiba respectfully requests the Court to
 9   enter judgment that the TCC License expired on September 6, 2016.
10    IV.     Conclusion
11            For the foregoing reasons, Toshiba respectfully requests the Court enter a take-nothing
12   judgment on Tessera’s Count I for Breach of Contract based on the royalty underpayments, audit
13   payments, cooperation with audits, and termination and Tessera’s Count II for Breach of Implied
14   Warranty of Good Faith and Fair Dealing on the same issues. Toshiba respectfully requests that
15   the Court enter judgment for Toshiba on Toshiba’s Count III for Declaratory Judgment on
16   Termination declaring that Toshiba was entitled to terminate the TCC License at any time after
17   September 24, 2010 (Third Count of Toshiba’s First Amended Counterclaim) and did terminate
18   on February 16, 2016. These counts can now all be resolved because:
19       1. Tessera forfeited any claim that royalties are owed.
20       2. Tessera’s claims to any amounts accrued or noticed before May 15, 2011 are time-barred.
21       3. Toshiba is not required to pay amounts in KPMG’s “audit” reports because they are not
22            supported by patent infringement coverage or by actual data.
23       4. A “final” audit does not mean the audit cannot be reviewed by this Court or in this case.
24       5. Toshiba owes no damages for any alleged failure to cooperate with KPMG’s audits.
25       6. The Agreement was terminated in February 2016 and/or expired in
26            September 2016.
27            Once these four counts are resolved, the only outstanding dispute will be whether and how
28   much Tessera must refund Toshiba for royalties that were overpaid after September 24, 2010.
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY    - 15 -                        CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
         Case 5:15-cv-02543-BLF Document 380 Filed 02/14/19 Page 19 of 19


                                                             Respectfully submitted,
 1
     Dated: February 14, 2019                                BAKER BOTTS L.L.P.
 2
                                                      By: /s/ G. Hopkins Guy, III
 3                                                        G. Hopkins Guy, III
 4
                                                             Attorneys for Defendant
 5                                                           Toshiba Corporation

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     TOSHIBA’S RE-FILED SECOND MOTION FOR SUMMARY   - 16 -                         CASE NO. 5:15-CV-02543-BLF
     JUDGMENT
